[templateamendmenttoexecu001.jpg]
Exhibit 10.1 AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment to Employment
Agreement (“Amendment”), effective as of March __, 2019, between Q2 Software,
Inc., a Delaware corporation with principal offices at 13785 Research Blvd.,
Suite 150, Austin, Texas 78750 (“Q2”), and ___________, amends that certain
Employment Agreement dated as of __________ __, 201_, as the same has been
amended from time to time (the “Agreement”). AGREEMENT I. Changes to the
Agreement. For purposes of this Amendment, the following are changes to the
Agreement: 1. Section __ of the Agreement be, and it hereby is, amended and
restated in its entirety to read as follows: “Notwithstanding anything set forth
in this Agreement to the contrary, no amount payable pursuant to this Agreement
which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A (the “Section 409A
Regulations”) of the Internal Revenue Code of 1986, as amended (the “Code”), and
which is payable upon termination of employment, shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified Executive” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall be paid to Executive before the date (the “Delayed Payment
Date”) which is the first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.” This Amendment hereby amends the Agreement to
incorporate the terms and conditions set forth in this Amendment. The
relationship of the parties shall continue to be governed by the terms and
conditions of the Agreement, as amended. In the event of a conflict between the
terms and conditions of the Agreement and this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms shall have the
meanings defined for such terms in this Amendment or, if not defined in the
Amendment, the meanings defined in the Agreement. IN WITNESS WHEREOF, the
Parties have executed this Amendment to be effective as of the date first above
given. Q2 Software, Inc. Executive By: ___________________ Name: Title:



--------------------------------------------------------------------------------



 